MEMORANDUM **
Jose Torres-Calderon appeals from the 48-month sentence imposed following his guilty plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres-Calderon contends that the district court erred when it imposed a sentence above the advisory range established *155by the United States Sentencing Guidelines, and failed to state sufficient facts to support the sentence. These contentions lack merit. See U.S. v. Carty, 520 F.3d 984, 990-95 (9th Cir.2008) (en banc).
Torres-Calderon’s motion to file the Pre-Sentence Report under seal, received in this court on November 26, 2008, is deemed filed. That motion and the motion to file supplemental excerpts of record are granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.